DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 October 2021 have been fully considered but they are not persuasive.  Applicant has amended claim 1 to state that “the first ceramic material remaining in solid form at 1300oC”, and that the newly added limitation should be sufficient to overcome the 112(a) written description and enablement rejections.  While the new limitation does state the state of matter that the first ceramic is in, it does not solve the underlying issue of the 112(a) rejections.  As stated in the prior Office Action, the materials are known to be solid at the stated temperature, and yet the instant claims, are claiming a viscosity for a solid material that is not a viscoelastic material and does not have a viscosity in the solid state.  Now the limitations in the claim directly contradict each other.  The Applicant could overcome the 112(a) rejections by removing the limitation that deals with the viscosity of the first material, but should also consider adding the limitations of claim 3 to claim 1.  The addition of claim 3 to claim 1 is to help prevent the claims from being unintentionally broadened beyond what Applicant has possession of, and to distinctly claim the materials that they do have support for.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 1 applicant has described the matrix as having a viscosity of greater than 10^12 Pas at 1300C. However the materials applicant has described as capable of meeting this limitation (yttrium disilicate and yttria zirconia) are well-known to be solids at this temperature. Similarly Applicant’s description describes the matrix as solid at this temperature as well. Viscosity is a property of fluids and while solids may be conceptualized as fluids of infinite viscosity it is not the case that they actually have an infinite viscosity, they simply do not have a physical property of viscosity, unless they are viscoelastic (see, e.g. Wikipedia “viscosity”). In its solid form there is no evidence that yttria zirconia or yttrium disilicate is viscoelastic at 1300C. As such Applicant has failed to describe what material achieves the desired viscosity property. Even though Applicant has specified that the first ceramic material is in solid form at the specified 
It appears that Applicant is merely using the elevated viscosity number to simply be a stand in for a material which is solid at 1300C or almost imperceptibly viscoelastic. However, the solids disclosed (Yttria Zirconia and Yttrium Disilicate) are not known to have a viscosity at this temperature and thus this limitation is not applicable to them and Applicant discloses no other viscoelastic substances to meet this limitation.
It is noted that claims 7-10 do not solve this deficiency as if it is the void ratio and percentage of particles which allows such a viscosity of the matrix then that is a property of the coating as a whole not a property of the material of the matrix.
Claims 1-3 and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has described a viscosity with respect to the matrix material (yttria zirconia and yttrium disilicate) which are not known to exist at the given temperature of 1300C. Thus Applicant has not enabled one of ordinary skill in the art to make and or use the invention as it is unknown in what way these materials are made (e.g. perhaps with specific crystalline structures/phases) to achieve this property and such an 
A) The breadth of the claims is vast and could encompass any arrangement or composition or phase of the given materials, but no known arrangements meet the limitations claimed. Factor weighs against enablement.
B) The nature of the invention is a common industrial product, i.e. a turbomachine component coating, but the properties claimed are not routine. Factor weighs against enablement.
C) The state of the prior art is constantly changing: new materials and formulations to achieve higher temperatures are routinely developed and this is an area of active research. Factor weighs against enablement.
D) The level of ordinary skill in the art is generally an experienced engineer or scientist with multiple years of experience and an advanced degree. Factor weighs toward enablement.
E) The level of predictability in the art is neutral towards enablement.
F) The amount of direction provided by the inventor is minimal as to achieving the desired viscosities. Factor weighs against enablement.
G) The Existence of working examples. Such coatings exist, but their properties do not appear to be those claimed and thus there is no weight towards enablement/non-enablement by this factor.
H) The quantity of experimentation needed to make or use the invention is high. The Examiner has not found a known arrangement of the claimed matrix materials which meet the viscosity requirement at the claimed temperatures. It appears such a 
When balancing the evidence of enablement of the claimed invention in view of the Wands Factors the preponderance of evidence weighs against enablement.
It is noted that claims 7-10 do not solve this deficiency as if it is the void ratio and percentage of particles which allows such a viscosity of the matrix then that is a property of the coating as a whole not a property of the material of the matrix.
Examiner Comment
Due to the 112a issues present above the Examiner is unable to apply a prior art rejection as Yttria Zirconia and Yttrium Disilicate are not known to have viscosity at the temperatures provided.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ghasripoor (US 99598973) teaches an abradable coating with an yttria matrix having a second ceramic material made of abrasive particles mode of a different material.  Zajchowski (US 8790078) teaches an yttria stabilized matrix to be used as an abradable coating.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745